Title: From George Washington to Jonathan Trumbull, Sr., 9 February 1777
From: Washington, George
To: Trumbull, Jonathan Sr.

 

Sir
Head Quarters Morris Town 9th Feby 1777

You will receive herewith sixty thousand Dollars for the use of the recruiting Service in Your State, which I desire you will distribute among the Officers in proportion to their wants.
I desire you will not appropriate any part of this money to the reimbursement of the sum advanced to Colo. Sheldon, as I every day expect an order from Congress, which will enable me to give you a draught for the whole Sum, upon the Loan Office. I have the Honor to be with great Respect Sir Your most obedient Servant

G. Washington

